DETAILED ACTION
In response to remarks filed on 14 February 2022
Status of Claims
Claims 1-20 are pending;
Claims 1, 4, 7, 8, 11, 14, 15 and 18 are currently amended;
Claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, 19 and 20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 14 February 2022 have been fully considered and they are moot since a new base reference is being introduced herein. Examiner would like to add that the secondary references do not need to disclose every single one of the limitations of the claim in a 103 rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 3,864,049) in view of Bourgeois (U.S. Patent No. 5,172,649).
As to Claim 1, Ono discloses an artificial reef structure configured to be moored to the sea floor, comprising:
An open frame comprising a plurality of links (1) connected by a plurality of joints (2); 
Said open frame including a plurality of rings of said links, with each of said rings lying primarily in a plane (There are four rings of triangular shape formed by the links, each triangle lies primarily on a respective plane); 
Said open frame creating a three-dimensional structure (Figure 2); 
Wherein each of said joints (2), includes, 
An anchor point (41), 
A first leg (1), a second leg (1), and a third leg (1), with each of said first, second, and third legs including a receiver (42) configured to slidably receive an end of one of said links (Receiver 42 received end of link 35. The end 35 is capable of sliding on receiver 42 like a ball/socket joint).
However, Ono is silent about a connector located in a central position within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; (iii) wherein a first angle between said first leg and said attached tension member is acute, (iv) wherein a second angle between said second leg and said attached tension member is acute, (v) wherein a third angle between said third leg and said attached tension member is acute; and (e) said central position of said connector being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position. Bourgeois discloses a connector (18) in a central position within an open frame (In the top view of Figure 1A the connector is in a central position within open frame 1), wherein tension members (17) run between joints (5) and the connector (18), the central position of the connector (18) being configured so that every link in said structure is placed in compression by said tension members (17) pulling said joints (5). toward said central position. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a connector located in a central position within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; and said central position of said connector being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position. The teaching of providing a connector connected to every joint of the structure is shown in annotated figure A. The modification would result in a first angle between said first leg and said attached tension member being acute, a second angle between said second leg and said attached tension member being acute, and wherein a third angle between said third leg and said attached tension member being acute.  The motivation would have been to further stabilize and strengthen the structure. Accordingly, Ono as modified teaches a connector located in a central position within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; wherein a first angle between said first leg and said attached tension member is acute, wherein a second angle between said second leg and said attached tension member is acute, wherein a third angle between said third leg and said attached tension member is acute; and said central position of said connector being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position.


    PNG
    media_image1.png
    668
    600
    media_image1.png
    Greyscale

Figure A. Reef structure (Ono as modified by Bourgeois)
As to Claim 8, Ono discloses an artificial reef structure configured to be moored to the sea floor, comprising:
An open frame comprising a plurality of links (1) connected by a plurality of joints (2); 
Said open frame including a plurality of rings of said links, with each of said rings lying primarily in a plane (There are four rings of triangular shape formed by the links, each triangle lies primarily on a respective plane); 
Said open frame creating a three-dimensional structure (Figure 2); 
Said joints (2) slidably receiving said links (Receiver 42 received end of link 35. The end 35 is capable of sliding on receiver 42 like a ball/socket joint).	
However, Ono is silent about a connector located in a central position within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; said joints being configured so that the application of tension to said tension members pulls said links into said joints; and said central position of said connector being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position. Bourgeois discloses a connector (18) located in a central position within said open frame (In the top view of Figure 1A the connector is in a central position within open frame 1); a plurality of tension members (17), wherein each of said tension members runs between one of said joints (5) and said connector (18); and said central position of said connector (18) being configured so that every link in said structure is placed in compression by said tension members (17) pulling said joints toward said central position. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a connector located in a central position within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; said joints being configured so that the application of tension to said tension members pulls said links into said joints; and said central position of said connector being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position. The teaching of providing a connector connected to every joint of the structure is shown in annotated figure A. The modification would result in the joints being configured so that the application of tension to said tension members pulls said links into said joints. The motivation would have been to further stabilize and strengthen the structure. Accordingly, Ono as modified teaches a connector located in a central position within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; said joints being configured so that the application of tension to said tension members pulls said links into said joints; and said central position of said connector being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position
As to Claim 15, Ono discloses an artificial reef structure configured to be moored to the sea floor, comprising:
A plurality of joints (2); 
A plurality of links (1) connecting said joints together to form an open frame (Figure 2); 
However, Ono is silent about a connector located in a central position within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; tension being applied to each of said tension members to stabilize said open frame; and said central position of said connector being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position. Bourgeois discloses a connector (18) located in a central position within an open frame (In the top view of Figure 1A the connector is in a central position within open frame 1); a plurality of tension members (17), wherein each of said tension members (17) runs between each joint (5) and said connector (18); tension being applied to each of said tension members (17) to stabilize said open frame; and said central position of said connector (18) being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position. The teaching of providing a connector connected to every joint of the structure is shown in annotated figure A.  The motivation would have been to further stabilize and strengthen the structure. Accordingly, Ono as modified teaches a connector located in a central position within said open frame; a plurality of tension members, wherein each of said tension members runs between one of said joints and said connector; tension being applied to each of said tension members to stabilize said open frame; and said central position of said connector being configured so that every link in said structure is placed in compression by said tension members pulling said joints toward said central position.

Claims 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 3,864,049) in view of Bourgeois (U.S. Patent No. 5,172,649); and further in view of Willinsky et al (U.S. Patent No. 5,251,571).
As to Claim 2, Ono as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Ono as modified is silent about further comprising a mooring line connecting said open frame to said sea floor.  Wilinsky discloses a mooring line (Figures 25 and 26, #164) connected said open frame (Figure 25 and 26, #151) to said sea floor. At the time of the effective filing date of the invention, would have been obvious to a person of ordinary skill in the art to provide a mooring line connecting said open frame to said sea floor. The motivation would have been to control the displacement of the frame. Accordingly, Ono as modified teaches further comprising a mooring line connecting said open frame to said sea floor.
As to Claim 3, Ono as modified teaches the invention of Claim 2 (Refer to Claim 2 discussion). Ono as modified also teaches further comprising a float (Bourgeois: Floats at the end of #16) connected to said open frame. 
As to Claim 9, Ono as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). However, Ono as modified is silent about further comprising a mooring line connecting said open frame to said sea floor.  Wilinsky discloses a mooring line (Figures 25 and 26, #164) connected said open frame (Figure 25 and 26, #151) to said sea floor. At the time of the effective filing date of the invention, would have been obvious to a person of ordinary skill in the art to provide a mooring line connecting said open frame to said sea floor. The motivation would have been to control the displacement of the frame. Accordingly, Ono as modified teaches further comprising a mooring line connecting said open frame to said sea floor.
As to Claim 10, Ono as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Ono as modified also teaches further comprising a float (Bourgeois: Floats at the end of #16) connected to said open frame. 
As to Claim 16, Ono as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Ono as modified is silent about further comprising a mooring line connecting said open frame to said sea floor.  Wilinsky discloses a mooring line (Figures 25 and 26, #164) connected said open frame (Figure 25 and 26, #151) to said sea floor. At the time of the effective filing date of the invention, would have been obvious to a person of ordinary skill in the art to provide a mooring line connecting said open frame to said sea floor. The motivation would have been to control the displacement of the frame. Accordingly, Ono as modified teaches further comprising a mooring line connecting said open frame to said sea floor.
As to Claim 17, Ono as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Ono as modified also teaches further comprising a float (Bourgeois: Floats at the end of #16) connected to said open frame. 
Claims 4, 5, 11, 12, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,427,472) in view of Bourgeois (U.S. Patent No. 5,172,649); and further in view of Troy et al (U.S. Patent Application Publication No. 2012/0006277).
As to Claim 4, Ono as modified is teaches the invention of Claim 1 (Refer to Claim 1 discussion). Ono as modified is silent about further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets (Paragraph 0054). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. The motivation would have been to attract marine life towards the frame. Accordingly, Ono as modified teaches further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets.
As to Claim 5, Ono as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Ono as modified also teaches wherein said light array (Troy: Paragraph 0054) is controlled to produce a moving image upon said sheet.  
As to Claim 11, Ono as modified is teaches the invention of Claim 8 (Refer to Claim 8 discussion). Ono as modified is silent about further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets (Paragraph 0054). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. The motivation would have been to attract marine life towards the frame. Accordingly, Ono as modified teaches further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets.
As to Claim 12, Ono as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Ono as modified also teaches wherein said light array (Troy: Paragraph 0054) is controlled to produce a moving image upon said sheet.  
As to Claim 18, Ono as modified is teaches the invention of Claim 15 (Refer to Claim 15 discussion). Ono as modified is silent about further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets (Paragraph 0054). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. The motivation would have been to attract marine life towards the frame. Accordingly, Ono as modified teaches further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets.
As to Claim 19, Ono as modified teaches the invention of Claim 18 (Refer to Claim 18 discussion). Ono as modified also teaches wherein said light array (Troy: Paragraph 0054) is controlled to produce a moving image upon said sheet.  
Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,427,472) in view of Bourgeois (U.S. Patent No. 5,172,649); and further in view of Hoie (U.S. Patent Application Publication No. 2011/0174232).
As to Claim 6, Ono as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Ono as modified is silent about comprising an instrument package configured to monitor water flowing through said open frame.  Hoie discloses an instrument package configured to monitor water flowing through said open frame (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an instrument package configured to monitor water flowing through said open frame. The motivation would have been to monitor several conditions within the cage in order to keep all parameters at optimal levels. Accordingly, Bourgeois as modified teaches further comprising an instrument package configured to monitor water flowing through said open frame.
As to Claim 13, Ono as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). However, Ono as modified is silent about comprising an instrument package configured to monitor water flowing through said open frame.  Hoie discloses an instrument package configured to monitor water flowing through said open frame (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an instrument package configured to monitor water flowing through said open frame. The motivation would have been to monitor several conditions within the cage in order to keep all parameters at optimal levels. Accordingly, Bourgeois as modified teaches further comprising an instrument package configured to monitor water flowing through said open frame.
As to Claim 20, Ono as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). However, Ono as modified is silent about comprising an instrument package configured to monitor water flowing through said open frame.  Hoie discloses an instrument package configured to monitor water flowing through said open frame (Paragraph 0048). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an instrument package configured to monitor water flowing through said open frame. The motivation would have been to monitor several conditions within the cage in order to keep all parameters at optimal levels. Accordingly, Bourgeois as modified teaches further comprising an instrument package configured to monitor water flowing through said open frame.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Patent No. 5,427,472) in view of Bourgeois (U.S. Patent No. 5,172,649) and Willinsky et al (U.S. Patent No. 5,251,571); and further in view of Troy et al (U.S. Patent Application Publication No. 2012/0006277).
As to Claim 7, Ono as modified is teaches the invention of Claim 2 (Refer to Claim 2 discussion). Ono as modified is silent about further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets (Paragraph 0054). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. The motivation would have been to attract marine life towards the frame. Accordingly, Ono as modified teaches further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets.
As to Claim 14, Ono as modified is teaches the invention of Claim 9 (Refer to Claim 9 discussion). Ono as modified is silent about further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. Troy discloses a frame (Figure 2, #20) with a plurality of sheets (Figure 2, #26) therein further comprising a light array configured to shine light on a sheet of said plurality of sheets (Paragraph 0054). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets. The motivation would have been to attract marine life towards the frame. Accordingly, Ono as modified teaches further comprising a plurality of sheets connected to said links and said tension members; and a light array configured to shine light on a sheet of said plurality of sheets.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678